THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

     This Third Amendment to Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of June 19, 2009, by and between COMERICA
BANK (“Bank”) and LYRIS, INC., LYRIS TECHNOLOGIES INC., and COMMODORE RESOURCES
(NEVADA), INC. (each a “Borrower” and collectively, “Borrowers”).

RECITALS

     Borrowers and Bank are parties to that certain Amended and Restated Loan
and Security Agreement dated as of March 6, 2008, as amended from time to time
including by that certain First Amendment to Amended and Restated Loan and
Security Agreement dated as of July 30, 2008 and that certain Second Amendment
to Amended and Restated Loan and Security Agreement dated as of December 31,
2008 (the “Agreement”). The parties desire to amend the Agreement in accordance
with the terms of this Amendment.

     NOW, THEREFORE, the parties agree as follows:

     1. The following defined terms in Section 1.1 of the Agreement are amended
and restated in their entirety as follows:

          “Revolving Maturity Date” means January 31, 2011.

          “Term Loan Maturity Date” means January 31, 2011.

     2. Section 2.3(a) of the Agreement is hereby amended and restated in its
entirety to read as follows:

          “(a) Interest Rates for Credit Extensions. Except as set forth in
Section 2.3(b), the Credit Extensions shall bear interest, on the outstanding
daily balance thereof, as set forth in the Prime Referenced Rate Addendum to
Amended and Restated Loan & Security Agreement attached as Exhibit D.”

     3. Section 2.5(d) of the Agreement is hereby amended and restated in its
entirety to read as follows:

           “(d) Facility Fee. On June 30, 2009, a facility fee in the amount of
Forty Five Thousand Dollars ($45,000).”

     4. Exhibit D to the Agreement is hereby replaced with Exhibit D attached
hereto.

     5. No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by a Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

     6. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

     7. Each Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that except as waived hereby, no Event of Default has
occurred and is continuing.

     8. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

-1-

--------------------------------------------------------------------------------

          (a) this Amendment, duly executed by each Borrower;

          (b) all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrowers’ accounts; and

          (c) such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

     9. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

2

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

LYRIS, INC.    By:  /s/ Luis Rivera    Title:   Chief Executive Officer      
LYRIS TECHNOLOGIES INC.    By:  /s/ Luis Rivera    Title: Chief Executive
Officer       COMMODORE RESOURCES (NEVADA), INC.      By:  /s/ Luis Rivera     
Title: Asst. Secretary        COMERICA BANK    By:  /s/ Kim Crosslin      Title:
Vice President 


[Signature Page to Third Amendment to Amended and Restated Loan & Security
Agreement]

3

--------------------------------------------------------------------------------

EXHIBIT D

     Prime Referenced Rate Addendum To Amended and Restated Loan and Security
Agreement

     This Prime Referenced Rate Addendum to Loan and Security Agreement (this
“Addendum”) is entered into as of June 19, 2009, by and between Comerica Bank
(“Bank”) and LYRIS, INC., LYRIS TECHNOLOGIES INC., and COMMODORE RESOURCES
(NEVADA), INC. (each a “Borrower” and collectively, “Borrowers”). This Addendum
supplements the terms of the Amended and Restated Loan and Security Agreement
dated as of March 6, 2008, as amended from time to time including by that
certain First Amendment to Amended and Restated Loan and Security Agreement
dated as of July 30, 2008, that certain Second Amendment to Amended and Restated
Loan and Security Agreement dated as of December 31, 2008 and that certain Third
Amendment to Amended and Restated Loan and Security Agreement dated as of June
19, 2009 (as the same may be amended, modified, supplemented, extended or
restated from time to time, collectively, the “Agreement”).

1. Definitions. As used in this Addendum, the following terms shall have the
following meanings. Initially capitalized terms used and not defined in this
Addendum shall have the meanings ascribed thereto in the Agreement.

     a. “Applicable Margin” means a rate per annum based upon Borrowers’ most
recently reported Total Leverage Ratio in accordance with Section 6.7(c) of the
Agreement as follows:

Total Leverage Ratio Applicable Margin Less than or equal to 1.00 to 1.00 1.75%
Greater than 1.00 to 1.00 2.00%


     b. “Business Day” means any day, other than a Saturday, Sunday or any other
day designated as a holiday under Federal or applicable State statute or
regulation, on which Bank is open for all or substantially all of its domestic
and international business (including dealings in foreign exchange) in San Jose,
California, and, in respect of notices and determinations relating the Daily
Adjusting LIBOR Rate, also a day on which dealings in dollar deposits are also
carried on in the London interbank market and on which banks are open for
business in London, England.

     c. “Daily Adjusting LIBOR Rate” means, for any day, a per annum interest
rate which is equal to the quotient of the following:

            (1)       for any day, the per annum rate of interest determined on
the basis of the rate for deposits in United States Dollars for a period equal
to one (1) month appearing on Page BBAM of the Bloomberg Financial Markets
Information Service as of 8:00 a.m. (California time) (or as soon thereafter as
practical) on such day, or if such day is not a Business Day, on the immediately
preceding Business Day. In the event that such rate does not appear on Page BBAM
of the Bloomberg Financial Markets Information Service (or otherwise on such
Service) on any day, the “Daily Adjusting LIBOR Rate” for such day shall be
determined by reference to such other publicly available service for displaying
eurodollar rates as may be reasonably selected by Bank, or in the absence of
such other service, the “Daily Adjusting LIBOR Rate” for such day shall,
instead, be determined based upon the average of the rates at which Bank is
offered dollar deposits at or about 8:00 a.m. (California time) (or as soon
thereafter as practical), on such day, or if such day is not a Business Day, on
the immediately preceding Business Day, in the interbank eurodollar market in an
amount comparable to the outstanding principal amount of the Obligations and for
a period equal to one (1) month;     divided by   (2) 1.00 minus the maximum
rate (expressed as a decimal) on such day at which Bank is required to maintain
reserves on "Euro-currency Liabilities" as defined in and pursuant to Regulation
D of the Board of Governors of the Federal Reserve System or, if such regulation
or definition is modified, and as long as Bank is required to maintain reserves
against a category of liabilities which includes eurodollar deposits or includes
a category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category.

-1-

--------------------------------------------------------------------------------

     d. “LIBOR Lending Office” means Bank’s office located in the Cayman
Islands, British West Indies, or such other branch of Bank, domestic or foreign,
as it may hereafter designate as its LIBOR Lending Office by notice to
Borrowers.

     e. "Prime Rate" means the per annum interest rate established by Bank as
its prime rate for its borrowers, as such rate may vary from time to time, which
rate is not necessarily the lowest rate on loans made by Bank at any such time.

     e. "Prime Referenced Rate" means, for any day, a per annum interest rate
which is equal to the Prime Rate in effect on such day, but in no event and at
no time shall the Prime Referenced Rate be less than the sum of the Daily
Adjusting LIBOR Rate for such day plus two and one-half percent (2.50%) per
annum. If, at any time, Bank determines that it is unable to determine or
ascertain the Daily Adjusting LIBOR Rate for any day, the Prime Referenced Rate
for each such day shall be the Prime Rate in effect at such time, but not less
than two and one-half percent (2.50%) per annum.

2. Interest Rate. Subject to the terms and conditions of this Addendum, the
Obligations under the Agreement shall bear interest at the Prime Referenced Rate
plus the Applicable Margin.

3. Payment of Interest. Accrued and unpaid interest on the unpaid balance of the
Obligations outstanding under the Agreement shall be payable monthly, in
arrears, on the first day of each month, until maturity (whether as stated
herein, by acceleration, or otherwise). In the event that any payment under this
Addendum becomes due and payable on any day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day, and, to the
extent applicable, interest shall continue to accrue and be payable thereon
during such extension at the rates set forth in this Addendum. Interest accruing
hereunder shall be computed on the basis of a year of 360 days, and shall be
assessed for the actual number of days elapsed, and in such computation, effect
shall be given to any change in the applicable interest rate as a result of any
change in the Prime Referenced Rate on the date of each such change.

4. Bank’s Records. The amount and date of each advance under the Agreement, its
applicable interest rate, and the amount and date of any repayment shall be
noted on Bank's records, which records shall be conclusive evidence thereof,
absent manifest error; provided, however, any failure by Bank to make any such
notation, or any error in any such notation, shall not relieve Borrowers of
their obligations to repay Bank all amounts payable by Borrowers to Bank under
or pursuant to this Addendum and the Agreement, when due in accordance with the
terms hereof.

5. Default Interest Rate. From and after the occurrence of any Event of Default,
and so long as any such Event of Default remains unremedied or uncured
thereafter, the Obligations outstanding under the Agreement shall bear interest
at a per annum rate of five percent (5%) above the otherwise applicable interest
rate hereunder, which interest shall be payable upon demand. In addition to the
foregoing, a late payment charge equal to five percent (5%) of each late payment
hereunder may be charged on any payment not received by Bank within ten (10)
calendar days after the payment due date therefor, but acceptance of payment of
any such charge shall not constitute a waiver of any Event of Default under the
Agreement. In no event shall the interest payable under this Addendum and the
Agreement at any time exceed the maximum rate permitted by law.

6. Prepayment. Borrowers may prepay all or part of the outstanding balance of
any Obligations at any time without premium or penalty. Any prepayment hereunder
shall also be accompanied by the payment of all accrued and unpaid interest on
the amount so prepaid. Each Borrower hereby acknowledges and agrees that the
foregoing shall not, in any way whatsoever, limit, restrict, or otherwise affect
Bank’s right to make demand for payment of all or any part of the Obligations
under the Agreement due on a demand basis in Bank’s sole and absolute
discretion.

7. Regulatory Developments or Other Circumstances Relating to the Daily
Adjusting LIBOR Rate.

     a. If the adoption after the date hereof, or any change after the date
hereof in, any applicable law, rule or regulation (whether domestic or foreign)
of any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by Bank with any
request or directive (whether or not having the force of law) made by any such
authority, central bank or comparable agency after the date hereof: (a) shall
subject Bank to any tax, duty or other charge with respect to this Addendum or
any Obligations under the Agreement, or shall change the basis of taxation of
payments to Bank of the principal of or interest under this Addendum or any
other amounts due under this Addendum in respect thereof (except for changes in
the rate of tax on the overall net income of Bank or its LIBOR Lending Office
imposed by the jurisdiction in which Bank's principal executive office or LIBOR
Lending Office is located); or (b) shall impose, modify or deem applicable any
reserve (including, without limitation, any imposed by the Board of Governors of
the Federal Reserve System), special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by Bank, or
shall impose on Bank or the foreign exchange and interbank markets any other
condition affecting this Addendum or the Obligations hereunder; and the result
of any of the foregoing is to increase the cost to Bank of maintaining any part
of the Obligations hereunder or to reduce the amount of any sum received or
receivable by Bank under this Addendum by an amount deemed by the Bank to be
material, then Borrowers shall pay to Bank, within fifteen (15) days of a
Borrower’s receipt of written notice from Bank demanding such compensation, such
additional amount or amounts as will compensate Bank for such increased cost or
reduction. A certificate of Bank, prepared in good faith and in reasonable
detail by Bank and submitted by Bank to Borrowers, setting forth the basis for
determining such additional amount or amounts necessary to compensate Bank shall
be conclusive and binding for all purposes, absent manifest error.

-2-

--------------------------------------------------------------------------------

     b. In the event that any applicable law, treaty, rule or regulation
(whether domestic or foreign) now or hereafter in effect and whether or not
presently applicable to Bank, or any interpretation or administration thereof by
any governmental authority charged with the interpretation or administration
thereof, or compliance by Bank with any guideline, request or directive of any
such authority (whether or not having the force of law), including any
risk-based capital guidelines, affects or would affect the amount of capital
required or expected to be maintained by Bank (or any corporation controlling
Bank), and Bank determines that the amount of such capital is increased by or
based upon the existence of any obligations of Bank hereunder or the maintaining
of any Obligations hereunder, and such increase has the effect of reducing the
rate of return on Bank's (or such controlling corporation's) capital as a
consequence of such obligations or the maintaining of such Obligations hereunder
to a level below that which Bank (or such controlling corporation) could have
achieved but for such circumstances (taking into consideration its policies with
respect to capital adequacy), then Borrowers shall pay to Bank, within fifteen
(15) days of a Borrower’s receipt of written notice from Bank demanding such
compensation, additional amounts as are sufficient to compensate Bank (or such
controlling corporation) for any increase in the amount of capital and reduced
rate of return which Bank reasonably determines to be allocable to the existence
of any obligations of the Bank hereunder or to maintaining any Obligations
hereunder. A certificate of Bank as to the amount of such compensation, prepared
in good faith and in reasonable detail by the Bank and submitted by Bank to the
undersigned, shall be conclusive and binding for all purposes absent manifest
error.

8. Legal Effect. Except as specifically modified hereby, all of the terms and
conditions of the Agreement remain in full force and effect.

9. Conflicts. As to the matters specifically the subject of this Addendum, in
the event of any conflict between this Addendum and the Agreement, the terms of
this Addendum shall control.

[Signature Page Follows]

-3-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have executed the foregoing as of the
first date above written.

LYRIS, INC.    By:  /s/ Luis Rivera    Title:   Chief Executive Officer      
LYRIS TECHNOLOGIES INC.    By:  /s/ Luis Rivera    Title: Chief Executive
Officer       COMMODORE RESOURCES (NEVADA), INC.      By:  /s/ Luis Rivera     
Title: Asst. Secretary        COMERICA BANK    By:  /s/ Kim Crosslin      Title:
Vice President 


-4-

--------------------------------------------------------------------------------